DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 03/22/2022. 

Response to Amendment
The amendment filed on 03/22/2022 is being entered. Claims 1-20 are currently amended. Claims 1, 6, 11, 19, and 20 are currently amended. The amendment overcomes the rejection under 35 U.S.C. 102(a)(2). However, after further consideration, a new rejection under 35 U.S.C. 103 is made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 9-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (U.S. Publication No. 2018/0203113 A1) hereinafter Taylor in view of Zhu et al. (U.S. Publication No. 2014/0307247 A1) hereinafter Zhu.

Regarding claim 1, Taylor discloses a method for estimating road condition ahead of a vehicle utilizing a LIDAR sensor, the method comprising:
obtaining a LIDAR point cloud from the LIDAR sensor [see Paragraph 0011 - discusses detecting a LIDAR point cloud]; 
detecting a ground plane or drivable surface in the LIDAR point cloud [see Paragraph 0018 - discusses using the cloud points to detect a ground plane]; 
superimposing an MxN matrix on at least a portion of the LIDAR point cloud; wherein at least one of M and N has a value greater than 1 [see Figure 2 below - depicts an MxN matrix (patches 40) on the LIDAR point cloud 18, see Paragraph 0014 - discusses segregating the point cloud into an array of patches 40]; and

    PNG
    media_image1.png
    309
    671
    media_image1.png
    Greyscale

Figure 2 of Taylor

for each patch of the LIDAR point cloud defined by the MxN matrix, statistically evaluating a relative position [see Paragraph 0015 - discusses using point clouds of patches to determine a relative position of a roadway], a feature elevation [see Paragraph 0004 and 0018 - discusses the controller determining a height of cloud points within a patch], and a scaled reflectance index [see Paragraph 0019 - discusses determining reflectivity value within a patch]; 

However, Taylor fails to disclose from the statistically evaluated relative position, feature elevation, and scaled reflectance index, determining a slipperiness probability, on a per patch basis for each patch of the MxN matrix superimposed on the LIDAR point cloud; and 
based on the determined slipperiness probability, on the per patch basis for each patch of the MxN matrix superimposed on the LIDAR point cloud, one or more of:
alerting a driver of the vehicle to an upcoming slippery road condition, 
enabling/disabling one of a driver assist and an autonomous driving functionality, 
providing a display of an estimated road condition ahead to the driver of the vehicle for one or more of motion and path planning purposes, 
updating a past determined slipperiness probability for each patch of a past LIDAR point cloud, and 
reporting the determined slipperiness probability for each patch of the LIDAR point cloud to a cloud server.

Zhu discloses from a statistically evaluated relative position, feature elevation, and scaled reflectance index, determining a slipperiness probability for a patch of an MxN matrix superimposed on a LIDAR point cloud [see Paragraph 0089 - discusses determining the location (x,y,z) and reflectiveness associated with data points in the point cloud of the bounding box (patch), and see Paragraph 0090 - discusses comparing averaged data points with a scale of intensity to determine whether a section of a roadway is wet, the probability is determined based on the scale]; and 
based on the determined slipperiness probability for a patch of the MxN matrix superimposed on the LIDAR point cloud, one or more of:
alerting a driver of the vehicle to an upcoming slippery road condition [see Paragraph 0095 - discusses alerting the driver of the condition aurally], 
enabling/disabling one of a driver assist and an autonomous driving functionality [see Paragraph 0093 - discusses disabling autonomous mode], 
providing a display of an estimated road condition ahead to the driver of the vehicle for one or more of motion and path planning purposes [see Paragraph 0095 - discusses providing an alert of the road condition to a driver (visual), the driver then can provide input relating to motion of the vehicle], and
updating a past determined slipperiness probability for each patch of a past LIDAR point cloud [see Paragraph 0032 - discusses that the sensors (LIDAR) may continuously update outputs to reflect an environment being sensed].

	Zhu suggests that determining whether a roadway (for a section) is wet, or not, is useful to determine safe driving actions of an autonomous vehicle [see Paragraph 0022].

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the statistical analysis of point clouds within patches as taught by Taylor to determine road slipperiness (wet) on a per patch basis as taught by Zhu in order to determine safe driving actions for an autonomous vehicle along a road [Zhu, see Paragraph 0022].

	Regarding claim 2, Taylor and Zhu disclose the invention with respect to claim 1. Taylor further discloses wherein the LIDAR sensor is coupled to the vehicle and disposed above the ground plane or drivable surface [see Paragraph 0012 - discusses that the system (vehicle) includes a LIDAR that renders a point cloud, the LIDAR located above the ground plane 12 (see Figure 2 below - depicts the field of view of the LIDAR)].

    PNG
    media_image1.png
    309
    671
    media_image1.png
    Greyscale

Figure 2 of Taylor

Regarding claim 4, Taylor and Zhu disclose the invention with respect to claim 1.
Taylor further discloses wherein detecting the ground plane or drivable surface in the LIDAR point cloud comprises detecting the ground plane or drivable surface in the LIDAR point cloud using one of an unsupervised iterative algorithm and a supervised deep learning/machine learning algorithm [see Paragraph 0021 - discusses that the LIDAR characteristics can be compared with other characteristics to determine classification of the ground cover, and can be used in combination with supervised machine learning/machine learning algorithms to train a controller to determine classification, and see Paragraph 0022 - discusses using a deep neural network (unsupervised machine learning)].
Taylor suggests that an advantage of using machine learning algorithms is that they can incorporate human knowledge, and can be cheap and flexible [see Paragraph 0021].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the detecting the ground plane using LIDAR as taught by Zhu to incorporate one of an unsupervised iterative algorithm and a supervised deep learning/machine learning algorithm with the LIDAR as taught by Taylor in order to incorporate human knowledge and have a cheaper and flexible design [Taylor, see Paragraph 0021].

Regarding claim 5, Taylor and Zhu disclose the invention with respect to claim 1.
Taylor further discloses wherein the scaled reflectance index is scaled by its relative distance from the LIDAR sensor [see Paragraph 0019 - discusses that the reflectivity value varies with the direction and range (distance)].
Taylor suggests that intensity is influenced by reflectivity value and can help with determining the ground [see Paragraph 0019].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the scaled reflectance index as taught by Zhu to incorporate to scale by its relative distance from the LIDAR sensor as taught by Taylor in order to help with determining the ground [Taylor, see Paragraph 0019].

Claim 6 is analogous to claim 1 and is rejected applying Taylor in view of Zhu.
Claim 7 is analogous to claim 2 and is rejected applying Taylor in view of Zhu.
Claim 9 is analogous to claim 4 and is rejected applying Taylor in view of Zhu.
Claim 10 is analogous to claim 5 and is rejected applying Taylor in view of Zhu.
Claim 11 is analogous to claim 1 and is rejected applying Taylor in view of Zhu.
Claim 12 is analogous to claim 2 and is rejected applying Taylor in view of Zhu.
Claim 14 is analogous to claim 4 and is rejected applying Taylor in view of Zhu.
Claim 15 is analogous to claim 5 and is rejected applying Taylor in view of Zhu.

Regarding claim 16, Taylor and Zhu disclose the invention with respect to claim 1.
Taylor further discloses wherein a feature elevation and a scaled reflectance index are determined for each relative position within each patch [see Paragraph 0018-0019 - discusses determining characteristics for each point within a patch in an MxN such as the height (feature elevation) and the reflectivity value, see Figure 2 above - depicts each patch 40 having its own position].

    PNG
    media_image1.png
    309
    671
    media_image1.png
    Greyscale

Figure 2 of Taylor

	Taylor suggests that by being able to determine the ground surface (using a ground classified system to determine height) along with intensity (using LIDAR), that automated vehicle dynamic behavior is improved [see Paragraph 0002].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the patch (bounding box) as taught by Zhu to have each point in the box have a determined feature elevation and scaled reflectance index as taught by Taylor in order to improve dynamic behavior of automated vehicles [Taylor, see Paragraph 0002].

Claim 17 is analogous to claim 16 and is rejected applying Taylor in view of Zhu.
Claim 18 is analogous to claim 16 and is rejected applying Taylor in view of Zhu.

Regarding claim 19, Taylor and Zhu disclose the invention with respect to claim 1.
	Zhu further discloses wherein the slipperiness probability for each patch of the MxN matrix superimposed on the LIDAR point cloud provides a slipperiness probability for a patch as a whole [see Paragraph 0080 - discusses that the bounding box is defined over an object when an object is identified in the point cloud, and see Paragraph 0090 – discusses that when the averaged laser data points are below a threshold then the area of roadway (defined by bounding box) is indicated as slippery (wet)].
	Zhu suggests that determining whether a roadway (for a section) is wet, or not, is useful to determine safe driving actions of an autonomous vehicle [see Paragraph 0022].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the statistical analysis of point clouds within patches as taught by Taylor to determine road slipperiness (wet) on a per patch as a whole as taught by Zhu in order to determine safe driving actions for an autonomous vehicle along a road [Zhu, see Paragraph 0022].

Claim 20 is analogous to claim 19 and is rejected applying Taylor in view of Zhu.

Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Zhu further in view of Shi et al. (U.S. Publication No. 2020/0081124A1) hereinafter Shi.

Regarding claim 3, Taylor and Zhu disclose the invention with respect to claim 1.
However, the combination of Taylor and Zhu fails to disclose transforming the LIDAR point cloud from a three-dimensional LIDAR point cloud to a bird's-eye-view LIDAR point cloud.
Shi discloses transforming the LIDAR point cloud from a three-dimensional LIDAR point cloud to a bird's-eye-view LIDAR point cloud [see Paragraphs 0013-0014 - discusses detecting a point cloud with LIDAR and converting the view to a top view (birds eye view)].
Shi suggests that by converting to the top view, obstacle detection accuracy can be improved [see Paragraph 0023].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lidar point cloud as taught by Taylor to transform the LIDAR point cloud from the three-dimensional LIDAR point cloud to a bird's-eye-view LIDAR point cloud as taught by Shi in order improve obstacle detection accuracy [Shi, see Paragraph 0023].
 
Claim 8 is analogous to claim 3 and is rejected applying Taylor in view Zhu further in view of Shi.

Claim 13 is analogous to claim 3 and is rejected applying Taylor in view Zhu further in view of Shi.

	Response to Arguments
Applicants arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665